Citation Nr: 0609785	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-15 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from February 1952 to March 
1953 and from June 1956 to October 1957.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In December 2000, and again in August 2004, the Board 
remanded this claim to the RO for further development.  The 
case has been returned to the Board and is ready for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran has been diagnosed with PTSD as documented on VA 
examination in February 1998.  Verification of a stressor 
including exposure to combat is paramount to the success of 
his claim.  He reported his stressor to be service in Korea 
in November 1952 when during an offensive against the U.S., 
he witnessed the killing of his friends.  He also asserts 
that he received the Bronze Star Medal.  

In August 2004, the Board remanded this claim to the RO for 
further development in an attempt to verify the veteran's 
stressors.  The RO was instructed to contact the service 
department and attempt to verify the veteran's claim that he 
received the Bronze Star.  Such a direction in the Board's 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand order.  The record indicates 
that while the RO contacted NPRC, with a response that the 
records were fire-related, an attempt to contact the 
Department of the Army as directed by the Board was not 
performed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
developing facts pertinent to his claim is heightened in a 
case where, as here, the service medical records are presumed 
destroyed, and includes the obligation to search for 
alternative records.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  When such alternative records become available, 
there is a duty to consider such records in relation to the 
veteran's claim.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  The Board must remand this case again because 
certain development requested in its prior remand has not 
been performed.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court concluded that the Board had erred when it 
considered a claim when the RO had not conformed to the 
dictates of the earlier Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that meets the requirements 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Contact the service department (e.g., 
Department of the Army or Air Force, as 
appropriate) directly and attempt to 
verify the veteran's receipt of the 
Bronze Star.  If the service department 
is not contacted, the reason(s) why not 
should be documented.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The veteran should be 
given an opportunity to respond to the 
SSOC and the notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


